Citation Nr: 1228341	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  05-28 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 15, 1964, to August 2, 1968, and from August 3, 1968, to October 21, 1969.  He died on March [redacted], 2004.  The appellant is his surviving spouse.

An administrative decision dated in January 1998 indicates that the Veteran's character of discharge for his second period of service was under dishonorable conditions as he was absent without  leave from February 8, 1969, to February 16, 1969, and from February 20, 1969, to June 18, 1969.  Thus he cannot be entitled to VA benefits in connection with this time period.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of the hearing is associated with the claims file.

In October 2011, the Board remanded this case for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed for relevance to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In compliance with the Board's October 2011 remand, VA obtained a medical nexus opinion in February 2012 that addressed whether a causal relationship existed between the acute viral hepatitis for which the Veteran was treated in service and his cause of death (chronic hepatitis).  While this was the in-service incident specifically identified in that remand, the examiner was also instructed to consider "any other activity or incident of active service."  In this regard, the Board notes that the appellant has also testified that the Veteran obtained a tattoo during service (which is documented in his records) and received injections.  As such, an addendum opinion that specifically addresses these additional allegations is necessary.

Additionally, the appellant testified that the Veteran served in proximity to nuclear bombs while aboard the USS Intrepid.  To the extent that the appellant intended to pursue a claim of entitlement to service connection for the Veteran's cause of death based on exposure to ionizing radiation, the claim has not been adequately developed.  Notably, no determination has been made regarding whether the Veteran was exposed to ionizing radiation in service. 

The appellant has not alleged the Veteran's participation in radiation risk activity as defined by 38 C.F.R. § 3.309(d)(3).  Furthermore, his cause of death is not one of the cancers listed in 38 C.F.R. § 3.309(d) or one of the disabilities listed as a "radiogenic disease" in 38 C.F.R. § 3.311(b)(2).  The remaining avenue for establishment of a "radiogenic disease" is for the claimant to cite or submit competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  Then the VA Under Secretary for Benefits may determine that a relationship does in fact exist between the disease and the Veteran's exposure in service.  38 C.F.R. § 3.311(b).  In this case, the appellant has not cited or submitted competent scientific or medical evidence that the chronic hepatitis is a radiogenic disease.  Therefore, she should be informed of her requirement to do so if she intends to pursue this theory of entitlement.

Accordingly, the case is REMANDED for the following action:

1.  Clarify with the appellant whether or not she intends to pursue a claim of entitlement of service connection for the Veteran's cause of death based on ionizing radiation.  Inform her of the requirement that she cite or submit competent scientific or medical evidence that the chronic hepatitis is a radiogenic disease.

2.  Request any available records concerning a Veteran's exposure to radiation.  Such records normally include but may not be limited to a Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records that may contain information pertaining to that Veteran's radiation dose in service.  Then forward all records to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.

3.  After completion of the above, refer the Veteran's claims folder to the February 2012 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the possibility of a medical nexus between the Veteran's cause of death and the other identified in-service incident.  

The examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that chronic hepatitis was attributable to the Veteran's active service, to include the in-service tattoo and any injections given.

Additionally, if the Veteran is shown to have been exposed to ionizing radiation during service and the appellant has cited or submitted competent scientific or medical evidence that the chronic hepatitis is a radiogenic disease, the examiner should also opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that chronic hepatitis was attributable to such exposure.

This opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.   

4.  Thereafter, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


